Title: From James Madison to Richard Cutts, 24 August 1811
From: Madison, James
To: Cutts, Richard


Dear SirMontpelier Aug. 24. 1811
I have recd. your favor of the  instant. I hope you will never withold a line to me when convenient to yourself, from an apprehension that it would not be so to me. The only regret I could ever feel would be, that my returns might so little repay you. To supply the deficiency, I again inclose some of the S. Newspapers, in wch. you may possibly find things worth reading, and not republished in papers nearer to you. The hostile effusions from Baltimore, having a source not to be mistaken, seem for the present to be relaxed. That they will be renewed in every shape that deadly hatred can prompt, is to be looked for. The entire failure or rather recoil of the attempts hitherto made, will be far from assuaging the vindictive sensation. We begin to wonder at the delay of the Jno. Adam[s], as we did at that of the Essex. From the last information, she must be either waiting in France or must experience a tedious passage. The state of our affairs with England, speaks to you thro’ the circumstances which have been mentioned in the Gazettes. We have had good crops of Wheat; and are promised most exuberant ones of Indian Corn; the weather at the critical period having been first wet, & then very hot. My Thermometer however since my return hither, has never quite reached 88°. At present the weather is delightfully cool. I wish our enjoyment of it could be made compleat by the association of your hous[e]hold. Remember me affectionately to Mrs. C. & the little ones; and accept my esteem & best regards
James Madison
